Citation Nr: 1412215	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $20,894.53, to include whether the overpayment was validly created and assessed against the Veteran.

2.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $1,848.00, to include whether the overpayment was validly created and assessed against the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Army from November 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) from June and October 2010 waiver decisions issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  A detailed history of the procedural and substantive background of this case will be helpful to the understanding of the issues before the Board.  

In June 2008, the VA notified the Veteran of the reduction of his disability compensation benefits, effective January 2008, due to his incarceration for a felony conviction.  In October 2008, the VA's Debt Management Center sent the Veteran a letter informing him of the amount of his overpayment debt ($20,894.53) and his right to dispute the debt and/or request a waiver of his obligation to repay the debt.  Both letters were sent to the Veteran's former residences - not to the Veteran's correctional facility in West Virginia.  

In August 2009, the VA notified the Veteran of the reduction of his disability compensation benefits, effective December 2008, due to calculations based on a cost of living increase.  In December 2009, the VA sent the Veteran a letter informing him of an adjustment to his payment rate and the result of an overpayment.  The amount of overpayment was not specified.  Both letters were sent to the Veteran's correctional facility in West Virginia.

In April 2010, the Veteran sent a letter requesting a waiver "in the matter of disability benefits."  He did not specify which overpayment debt for which he was seeking a waiver.  In a June 2010 decision, the Committee denied his request for waiver of debt in the amount of $1,848.00 because the Veteran did not return the requested Financial Status Report (VA Form 5655).  In August 2010, the Veteran submitted a notice of disagreement concerning his debt of "$20,519.53" and the requested VA Form 5655.  In October 2010, the Committee denied the Veteran's request for waiver of debt of $20,894.53 because it exceeded the 180 time limit for application for a waiver.  In an October 2010 Statement of the Case, the Committee affirmed the denial of the request for a waiver of debt in the amount of $1,848.00.  

In the Veteran's November 2010 substantive appeal, he challenged the validity of the $1,848.00 debt based on the VA's interpretation of his incarceration.  He also requested a videoconference hearing before the Board, which he later withdrew in June 2012.  A February 2012 faxed letter from an incarcerated veteran's reentry specialist challenged the Veteran's $20,000.00 overpayment debt on the same basis as the Veteran's substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, as noted above, the Veteran's notice of overpayment debt in the amount of $20,894.53 was mailed to the Veteran's residential address while he was incarcerated.  The RO denied the Veteran's application for waiver of overpayment of the debt as untimely.  Although the Veteran has demonstrated current knowledge of the debt, he was not provided the requisite notice at his proper mailing address.  A request for waiver of an indebtedness shall be considered if made within 180 days following the date of a notice of indebtedness.  The 180 day time period may be extended of the individual requesting waiver can demonstrate error by either the VA; the postal authorities or some other circumstance beyond the debtor's control delayed the individual's receipt of the notification of the indebtedness.  See 38 C.F.R. §1.963(b)(2)(2014).  As the evidence indicates that the Veteran was not provided with proper notice, on remand, the Committee/RO shall re-adjudicate the Veteran's request for a waiver on the merits.  

Second, the Veteran has challenged the validity of the overpayment assessed due to his incarceration.  Specifically, he argues that the VA calculated his overpayment amounts based on time he spent incarcerated prior to his felony conviction, instead of considering his post-conviction incarceration, which he argues is statutorily required.  He contends that although he was incarcerated in January 2007, he was not convicted until November 2007.  See Veteran's VA Form 9, November 2010.  In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims held that where the validity of a debt is being challenged, a threshold determination must be made on that question prior to a decision as to waiver of indebtedness.  

Third, it is unclear as to how each of the Veteran's separate overpayments were created.  In that regard, the Veteran was assessed an overpayment of $20,894.53 for "incarceration for a felony offense" and $1,848.00 based on an improper cost of living adjustment.  On remand, the Committee/RO must provide the Veteran with an accounting of how each overpayment was created and assessed (including months and amounts) and a direct response to his contention that the VA improperly assessed his overpayment amount due to his incarceration.  

Finally, in the Veteran's November 2010 substantive appeal, he requested a videoconference hearing before the Board, which was scheduled for August 2012.  Prior to that hearing, the Veteran withdrew his request in June 2012.  In the June 2013 Informal Hearing Presentation, however, the Veteran's representative requested that a Board hearing be rescheduled.  Given the fact that the Veteran previously withdrew a request for a Board hearing, it is unclear whether he still desires such a hearing.  While the case is in remand status, the RO should clarify with the Veteran whether he still wants a hearing before the Board.  If the Veteran no longer wants a hearing or does not respond to the RO hearing clarification letter, the Board finds that further development should be undertaken before this case can be adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter asking the Veteran if he would like a hearing before the Board.  Ask the Veteran to respond prior to 30 days from receipt of the letter.  If the Veteran responds that he desires a hearing before the Board, a hearing should be scheduled following the development of outlined in paragraph 2.  If the Veteran does not desire a hearing or does not respond to the hearing clarification letter, proceed with the development outlined in paragraphs 2 and 3.  

2.  The appellant should be provided an audit of his account in writing, which clearly shows the calculation of the overpayment debt of $20,894.53 and $1,848.00.  The audit and accompanying letter should clearly explain to the appellant the creation of the entire amounts of the overpayments assessed against him.  A copy of the audit should be placed in the claims folder. 

3.  Thereafter, if the debt is determined to be valid, the Committee or the RO should issue a supplemental statement of the case to the Veteran and his representative addressing the issue of the validity of the disability compensation overpayment and the Veteran's application for a waiver.  All appropriate laws and regulations should be included.  The veteran and his representative should thereafter be given the requisite opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


